NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

THOMAS H. PUSEY,                            )
                                            )
              Petitioner,                   )
                                            )
v.                                          )         Case No. 2D19-2080
                                            )
STATE OF FLORIDA,                           )
                                            )
              Respondent.                   )
                                            )

Opinion filed November 27, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Charlotte County; George C.
Richards, Judge.

Thomas H. Pusey, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Lindsay D. Turner,
Assistant Attorney General, Tampa,
for Respondent.


PER CURIAM.


              Denied.


LaROSE, LUCAS, and ATKINSON, JJ., Concur.